Case 1:20-cv-05666-RRM-VMS Document 1-1 Filed 11/23/20 Page 1 of 17 PageID #: 5




                  EXHIBIT A
FILED: KINGS COUNTY CLERK 10/28/2020 11:11 AM                                                       INDEX NO. 520965/2020
         Case
NYSCEF DOC.   1:20-cv-05666-RRM-VMS
            NO. 1                   Document 1-1 Filed 11/23/20 PageRECEIVED
                                                                     2 of 17 PageID #: 10/28/2020
                                                                              NYSCEF:  6




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF KINGS
         ------------------------------------------------------------------X
         Desiree Arnold,                                                               Index No.
                                                                                       SUMMONS
                                            Plaintiff,
                                                                                       Plaintiff designates the County
                                                                                       of Kings as the place of trial.
                 - against -                                                           The basis of venue is CPLR §
                                                                                       503(a)
         NYC Health and Hospitals Corp., Sheldon
         McLeod, Geralda Xavier, Steven Pulitzer, and                                  Plaintiff resides at 172 E 32nd
         Nicole Constantine,                                                           Street Brooklyn, NY 11226.

                                             Defendant(s).
         ------------------------------------------------------------------X
         To the above-named Defendants,


                  YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve
         a copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
         appearance, on the Plaintiff's attorneys Gerstman Schwartz LLP, within 20 days after the service
         of this summons, exclusive of the day of service (or within 30 days after the service is complete
         if the summons is not personally delivered to you within the State of New York); and in the case
         of your failure to appear or answer, judgment will be taken against you by default for the relief
         demanded in the complaint.

         Dated: Garden City, New York
                October 28, 2020

                                                                   Respectfully submitted,

                                                                   GERSTMAN SCHWARTZ, LLP
                                                                   By: /s/ Randy E. Kleinman
                                                                       Randy E. Kleinman, Esq.
                                                                       1399 Franklin Avenue, Suite 200
                                                                       Garden City, New York 11530
                                                                       Tel. No.: (516) 880 – 8170
                                                                       Eginzberg@GerstmanSchwartz.com
                                                                       Attorneys for Plaintiff




                                                             1 of 16
FILED: KINGS COUNTY CLERK 10/28/2020 11:11 AM                               INDEX NO. 520965/2020
         Case
NYSCEF DOC.   1:20-cv-05666-RRM-VMS
            NO. 1                   Document 1-1 Filed 11/23/20 PageRECEIVED
                                                                     3 of 17 PageID #: 10/28/2020
                                                                              NYSCEF:  7




         TO:   NYC Health and Hospitals/Kings County
               451 Clarkson Avenue
               Brooklyn, NY 11203

               Sheldon McLeod
               c/o NYC Health and Hospitals/Kings County
               451 Clarkson Avenue
               Brooklyn, NY 11203

               Geralda Xavier
               c/o NYC Health and Hospitals/Kings County
               451 Clarkson Avenue
               Brooklyn, NY 11203

               Steven Pulitzer
               c/o NYC Health and Hospitals/Kings County
               451 Clarkson Avenue
               Brooklyn, NY 11203

               Nicole Constantine
               c/o NYC Health and Hospitals/Kings County
               451 Clarkson Avenue
               Brooklyn, NY 11203




                                                2 of 16
FILED: KINGS COUNTY CLERK 10/28/2020 11:11 AM                                                 INDEX NO. 520965/2020
         Case
NYSCEF DOC.   1:20-cv-05666-RRM-VMS
            NO. 1                   Document 1-1 Filed 11/23/20 PageRECEIVED
                                                                     4 of 17 PageID #: 10/28/2020
                                                                              NYSCEF:  8




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF KINGS
         ----------------------------------------------------------X
         Desiree Arnold,                                               Index No.


                                        Plaintiff(s),                  VERIFIED COMPLAINT

                - against -

         NYC Health and Hospitals Corp., Sheldon
         McLeod, Geralda Xavier, Steven Pulitzer, and
         Nicole Constantine,

                                             Defendant(s).
         -----------------------------------------------------------X
                  Plaintiff DESIREE ARNOLD, by her attorneys, Gerstman Schwartz LLP., as and for her

         Verified Complaint against Defendants, states as follows:

                                                   THE PARTIES

                1.      At all times relevant hereunder, upon information and belief, Plaintiff Desiree

            Arnold (hereinafter “Plaintiff” or “Ms. Arnold”) held the position of Associate Executive

            Director for defendant NYC Health and Hospitals Corp., (hereinafter “Defendant” or “NYC

            H&H.”).

                2.      Plaintiff is an individual residing at 172 E 32nd Street Brooklyn, NY 11226. At all

            relevant times, Plaintiff met the definition of an “employee” and/or “eligible employee” under

            all applicable statutes.

                3.      At all times relevant hereinafter mentioned, Defendant NYC Health and Hospitals

            Corp. was and still is a public benefit corporation, duly existing pursuant to, and by virtue of,

            the laws of the State of New York.

                4.      At all times relevant hereto, Defendant Sheldon McLeod (hereinafter “Mr.

            McLeod”) was Plaintiff’s supervisor and had supervisory authority over Ms. Arnold. Mr.




                                                        3 of 16
FILED: KINGS COUNTY CLERK 10/28/2020 11:11 AM                                                  INDEX NO. 520965/2020
         Case
NYSCEF DOC.   1:20-cv-05666-RRM-VMS
            NO. 1                   Document 1-1 Filed 11/23/20 PageRECEIVED
                                                                     5 of 17 PageID #: 10/28/2020
                                                                              NYSCEF:  9




            McLeod had the authority to hire, fire, or affect the terms and conditions of Plaintiff’s

            employment.

               5.      At all times relevant hereto, Defendant Geralda Xavier (hereinafter “Ms. Xavier”)

            was Plaintiff’s supervisor and had supervisory authority over Ms. Arnold. Ms. Xavier had the

            authority to hire, fire, or affect the terms and conditions of Plaintiff’s employment

               6.      At all times relevant hereto, Defendant Steven Pulitzer (hereinafter “Mr. Pulitzer”)

            was Plaintiff’s supervisor and had supervisory authority over Ms. Arnold. Mr. Pulitzer had the

            authority to hire, fire, or affect the terms and conditions of Plaintiff’s employment.

               7.      At all times relevant hereto, Defendant Nicole Constantine (hereinafter “Ms.

            Constantine”) was Plaintiff’s supervisor and had supervisory authority over Ms. Arnold. Ms.

            Constantine had the authority to hire, fire or affect the terms and conditions of Plaintiff’s

            employment.

               8.      Defendants NYC H&H, Mr. McLeod, Ms. Xavier, Mr. Pulitzer, and Ms.

            Constantine shall be referred to herein collectively as (“Defendants”).

               9.      That at all times relevant hereto, Ms. Arnold was an employee of Defendant,

            holding the position of “Associate Executive Director.”

                                             JURISDICTION AND VENUE

               10.     This Court has personal jurisdiction over the Defendants pursuant to C.P.L.R.

            §§ 301 and 302, because the Defendant is incorporated in New York, licensed to do business

            in New York and is transacting business in New York.

               11.     Venue is proper pursuant to §503(a) based on Plaintiff’s residence located at 172 E

            32nd Street Brooklyn, NY 11226.




                                                      4 of 16
FILED: KINGS COUNTY CLERK 10/28/2020 11:11 AM                                              INDEX NO. 520965/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-05666-RRM-VMS
                1                  Document 1-1 Filed 11/23/20 PageRECEIVED
                                                                    6 of 17 PageID #: 10
                                                                             NYSCEF:  10/28/2020




                                             FACTUAL ALLEGATIONS

               12.      On or about August 3, 2015, Ms. Arnold was hired as a Senior Associate for Risk

            Management, earning approximately $120,000 annually.

               13.      From the moment her employment began, Ms. Arnold demonstrated an exemplary

            work ethic and dedication to her job, which was reflected in her positive performance

            evaluations.

               14.      Upon information and belief, within less than two years of Ms. Arnold beginning

            her employment with NYC H&H, she was promoted to Executive Associate Director. While

            acting as Executive Associate Director, Ms. Arnold was earning an approximate salary of

            $160,000.      Based on her commendable work ethic, her new position allowed her the

            opportunity to oversee five departments.

               15.      Ms. Arnold was employed by NYC H&H for four years until she was wrongfully

            terminated. Throughout her four-year tenure, Ms. Arnold never received any complaints,

            issues, or negative evaluations concerning her job performance.

               16.      Ms. Arnold went well above and beyond the duties outlined for her in her job

            description. For example, when Defendant Xavier was transitioning to “Chief Quality Officer,”

            Ms. Arnold picked up the slack to ensure that the transition would be as smooth as possible.

            During this transition, Ms. Arnold performed daily administrative tasks for the Infection

            Prevention and Control Department in order to aid Defendant Xavier in her transition.

               17.      Upon information and belief, Ms. Arnold attended bi-weekly meetings with

            Defendants McLeod and Xavier. During these meetings, Ms. Arnold and the Defendants

            would discuss agendas, and she would often receive feedback on areas the Defendants wanted




                                                       5 of 16
FILED: KINGS COUNTY CLERK 10/28/2020 11:11 AM                                                INDEX NO. 520965/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-05666-RRM-VMS
                1                  Document 1-1 Filed 11/23/20 PageRECEIVED
                                                                    7 of 17 PageID #: 11
                                                                             NYSCEF:  10/28/2020




            to focus on within the company. However, Ms. Arnold never received anything but

            praiseworthy reviews regarding her job performance during these meetings.

               18.        Over the course of her employment, Ms. Arnold served as the Defendants’ Senior

            Cabinet along with the CEO, CFO, CNO, and various company directors.

               19.        Upon information and belief, Ms. Arnold served as a cabinet member for two years

            and was publicly recognized for her leadership skills during the NYC Health and Hospitals,

            Kings County, Triannual Joint Commissions Survey.

               20.        Despite her outstanding job performance, unfortunately, Ms. Arnold was

            terminated when she attempted to exercise her rights under the Family and Medical Leave Act

            (“FMLA”).

               21.        Ms. Arnold has been diagnosed with and treating for cancer for several years, and

            while working for Defendants, began to develop additional complications as a result of her

            underlying medical conditions.

               22.        Consequently, in or about April of 2019, Ms. Arnold’s doctor concluded that she

            needed to take a medical leave from work in order to properly treat her underlying medical

            conditions.

               23.        Although Ms. Arnold’s FMLA was initially granted from May 2, 2019 until June

            10, 2019, she was unlawfully terminated by Defendants during the pendency of her FMLA

            leave on May 17, 2019.

               24.        Ms. Arnold was discriminated against for her disability. Her competency, work

            ability, and job performance were never questioned by the Defendants until Ms. Arnold

            experienced medical issues stemming from and/or related to her underlying medical




                                                      6 of 16
FILED: KINGS COUNTY CLERK 10/28/2020 11:11 AM                                                   INDEX NO. 520965/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-05666-RRM-VMS
                1                  Document 1-1 Filed 11/23/20 PageRECEIVED
                                                                    8 of 17 PageID #: 12
                                                                             NYSCEF:  10/28/2020




            conditions. The Defendants fabricated allegations as a pretextual justification to terminate Ms.

            Arnold for her medical leave of absence.

               25.      Ms. Arnold was unlawfully terminated, and her rights were violated under FMLA.

            As a result, she has suffered loss of her rights, emotional distress, and loss of income and

            earnings.

               26.      As a result of the acts and conduct taken by the Defendants, Ms. Arnold has suffered

            emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary

            losses.

                                               FIRST CAUSE OF ACTION

                                     Violation of the Family and Medical Leave Act

                                               (As Against All Defendants)

               27.      Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

            with the same force and effect as though fully set forth herein.

               28.      The Family Medical Leave Act (“FMLA”) provides that an employer must reinstate

            an eligible employee on an approved FMLA leave to said employee’s same position, or to an

            equivalent position, upon the termination of said employee’s leave.

               29.      Defendants were and are a covered employer under the FMLA, 29 U.S.C. §

            2611(4)(A). At all times herein relevant, Plaintiff was an eligible employee on an approved

            FMLA leave for a serious health condition under 29 U.S.C. § 2611(2)(A) and 29 U.S.C. §

            2612(a)(1)(A), (D).

               30.      Defendants violated the FMLA by, inter alia, refusing to reinstate Plaintiff to her

            prior position or an equivalent position, and by terminating her employment shortly after

            approving her for FMLA Leave.




                                                      7 of 16
FILED: KINGS COUNTY CLERK 10/28/2020 11:11 AM                                                  INDEX NO. 520965/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-05666-RRM-VMS
                1                  Document 1-1 Filed 11/23/20 PageRECEIVED
                                                                    9 of 17 PageID #: 13
                                                                             NYSCEF:  10/28/2020




               31.     As a direct and proximate result of these Defendants’ conduct, Plaintiff has suffered

            damages in amount equal to 12 weeks of wages or salary under 29 U.S.C. § 2617(a)(1)(A)(i).

            Plaintiff is also entitled to liquidated damages under 29 U.S.C. § 2617(a)(1)(A)(iii) as

            Defendants did not act in good faith and had no reasonable grounds for believing they were

            not violating the FMLA. Plaintiff is entitled to appropriate equitable relief, including

            employment, reinstatement and promotion under 29 U.S.C. § 2617(a)(1)(B).

               32.     Finally, Plaintiff is entitled to costs and reasonable attorneys’ fees pursuant to 29

            U.S.C. § 2617(a)(1)(A)(3).

                                            SECOND CAUSE OF ACTION

                             Violation of the Americans with Disabilities Act Section 296

                                              (As Against All Defendants)

               33.     Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

            with the same force and effect as though fully set forth herein.

               34.     The Defendant intentionally discriminated against the Plaintiff when Defendant

            chose to terminate the Plaintiff, when her disability became an issue for them, in violation of

            Americans with Disabilities Act § 296 (“ADA”).

               35.     Plaintiff was employed by the Defendant for over four (4) years and throughout her

            time she did not receive any complaints, reprimands, or negative performance evaluations.

               36.     The Defendants Sheldon McLeod, Geralda Xavier, Steven Pulitzer, and Nicole

            Constantine had the power to hire, fire, and alter the terms and conditions of the Plaintiff’s

            employment.




                                                     8 of 16
FILED: KINGS COUNTY CLERK 10/28/2020 11:11 AM                                                  INDEX NO. 520965/2020
       CaseNO.
NYSCEF DOC. 1:20-cv-05666-RRM-VMS
               1                  Document 1-1 Filed 11/23/20 Page RECEIVED
                                                                   10 of 17 PageID #: 10/28/2020
                                                                             NYSCEF:  14




               37.     The Defendant’s actions are a violation of Plaintiff’s rights under the ADA because

            the Defendant’s did not make reasonable accommodations for the Plaintiff; rather they chose

            to terminate her employment based on false accusations of “poor job performance.”

               38.     As a direct and proximate consequence of the Defendants’ act and conduct the

            Plaintiff has suffered emotional pain, suffering, inconvenience, loss of enjoyment of life, and

            other non-pecuniary losses.

                                             THIRD CAUSE OF ACTION

                                 New York State Human Rights Law- Discrimination

                                              (As Against All Defendants)

               39.     Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

            with the same force and effect as though fully set forth herein.

               40.     The Defendant’s intentionally discriminated against the Plaintiff by terminating her

            employment because of her disability in violation of New York State Human Rights Law §296

            (NYSHRL).

               41.     The Defendant engaged in unlawful discriminatory practices upon the termination

            of Plaintiff from her employment because of her disability.

               42.     Plaintiff was employed by the Defendant for over four (4) years and throughout her

            time she did not receive any complaints, reprimands, or negative performance evaluations.

               43.     The Defendants Sheldon McLeod, Geralda Xavier, Steven Pulitzer, and Nicole

            Constantine had the power to hire, fire, and alter the terms and conditions of the Plaintiff’s

            employment.




                                                     9 of 16
FILED: KINGS COUNTY CLERK 10/28/2020 11:11 AM                                                   INDEX NO. 520965/2020
       CaseNO.
NYSCEF DOC. 1:20-cv-05666-RRM-VMS
               1                  Document 1-1 Filed 11/23/20 Page RECEIVED
                                                                   11 of 17 PageID #: 10/28/2020
                                                                             NYSCEF:  15




                44.    The Defendant’s actions are a violation of Plaintiff’s rights under the NYSHRL

            because the Defendants did not make reasonable accommodations for the Plaintiff; rather, they

            chose to terminate her employment based on “false accusations” of “poor job performance.”

         As a direct and proximate consequence of the Defendant’s act and conduct the Plaintiff has

         suffered emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-

         pecuniary losses.

                                            FOURTH CAUSE OF ACTION

                                 New York City Human Rights Law- Discrimination

                                               (As Against All Defendants)

                45.     Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

            with the same force and effect as though fully set forth herein.

                46.    The Defendant intentionally discriminated against the Plaintiff by terminating her

            employment because of her disability in violation of New York City Human Rights Law §8-

            107 (NYCHRL).

                47.    The Defendant engaged in unlawful discriminatory practices upon the termination

            of Plaintiff from her employment because of her disability.

                48.    Plaintiff was employed by the Defendant for over four (4) years and throughout her

            time she did not receive any complaints, reprimands, or negative review of her job

            performance.

                49.    The Defendants Sheldon McLeod, Geralda Xavier, Steven Pulitzer, and Nicole

            Constantine had the power to hire, fire, and alter the terms and conditions of the Plaintiff’s

            employment.




                                                     10 of 16
FILED: KINGS COUNTY CLERK 10/28/2020 11:11 AM                                                   INDEX NO. 520965/2020
       CaseNO.
NYSCEF DOC. 1:20-cv-05666-RRM-VMS
               1                  Document 1-1 Filed 11/23/20 Page RECEIVED
                                                                   12 of 17 PageID #: 10/28/2020
                                                                             NYSCEF:  16




         The Defendant’s actions are a violation of Plaintiff’s rights under the NYCHRL because the

         Defendant’s did not make reasonable accommodations for the Plaintiff; rather they chose to

         terminate her employment based on “false accusations” of “poor job performance,” when she was

         out for reasons pertaining to her disability.

                                               FIFTH CAUSE OF ACTION

                                              Title VII- Wrongful termination

                                                (As Against All Defendants)

                50.     Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

            with the same force and effect as though fully set forth herein.

                51.     Plaintiff was wrongfully terminated based on her disability when she requested a

            leave of absence, which she was originally granted by the Defendants under FMLA.

                52.     Despite never having received any complaints, reprimands, or negative review of

            her job performance, Defendants terminated Plaintiff because of her disability in violation of

            Title VII, 42, U.S.C. §2000 et seq.

                53.     As a direct and proximate consequence of the Defendants’ intentional and unlawful

            discriminatory treatment, which led to Plaintiff’s wrongful termination, the Plaintiff has

            suffered and continues to suffer damages, including but not limited to, compensatory damages

            due to emotional distress and mental anguish.

                54.     By reason of the discriminatory treatment by Defendant, the Plaintiff is entitled to

            all damages available to her under Title VII.




                                                         11 of 16
FILED: KINGS COUNTY CLERK 10/28/2020 11:11 AM                                                  INDEX NO. 520965/2020
       CaseNO.
NYSCEF DOC. 1:20-cv-05666-RRM-VMS
               1                  Document 1-1 Filed 11/23/20 Page RECEIVED
                                                                   13 of 17 PageID #: 10/28/2020
                                                                             NYSCEF:  17




                                             SIXTH CAUSE OF ACTION

                            New York State Human Rights Law- Wrongful Termination

                                              (As Against All Defendants)

               55.     Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

            with the same force and effect as though set forth herein.

               56.     Plaintiff was wrongfully terminated based on her disability when she requested a

            leave of absence, which she was originally granted by the Defendants under FMLA.

               57.     Despite never having never received receive any complaints, reprimands, or

            negative review of her job performance, the Defendants terminated Plaintiff because of her

            disability in violation of New York State Human Rights Law §296 et seq.

               58.     As a direct and proximate consequence of the Defendants’ intentional and unlawful

            discriminatory treatment, which led to Plaintiff’s wrongful termination, the Plaintiff has

            suffered and continues to suffer damages, including but not limited to, compensatory damages

            due to emotional distress and mental anguish.

               59.     By reason of the discriminatory treatment by Defendant, the Plaintiff is entitled to

            all damages available to her under New York State Human Rights Law.

                                           SEVENTH CAUSE OF ACTION

                             New York City Human Rights Law- Wrongful Termination

                                              (As Against All Defendants)

               60.     Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

            with the same force and effect as though fully set forth herein.

               61.     Plaintiff was wrongfully terminated based on her disability when she requested a

            leave of absence, which was originally granted by the Defendants under FMLA.




                                                     12 of 16
FILED: KINGS COUNTY CLERK 10/28/2020 11:11 AM                                                  INDEX NO. 520965/2020
       CaseNO.
NYSCEF DOC. 1:20-cv-05666-RRM-VMS
               1                  Document 1-1 Filed 11/23/20 Page RECEIVED
                                                                   14 of 17 PageID #: 10/28/2020
                                                                             NYSCEF:  18




               62.     Despite never having received any complaints, reprimands, or job performance

            evaluations, the Defendants terminated Plaintiff because of her disability in violation of New

            York City Human Rights Law §8-107 et seq.

               63.     As a direct and proximate consequence of the Defendants’ intentional and unlawful

            discriminatory treatment, which led to Plaintiff’s wrongful termination, the Plaintiff has

            suffered and continues to suffer damages, including but not limited to, compensatory damages

            due to emotional distress and mental anguish.

               64.     By reason of the discriminatory treatment by Defendants, the Plaintiff is entitled to

            all damages available to her under New York City Human Rights Law.

                                            EIGHTH CAUSE OF ACTION

                               Violation of the Family Medical Leave Act – Retaliation

                                              (As Against All Defendants)

               65.     Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

            with the same force and effect as though fully set forth herein.

               66.     The FMLA also makes it unlawful for an employer to discriminate against or

            retaliate against an employee who exercises her right to family leave. 29 U.S.C. § 2615(a)(1)

            (“It shall be unlawful for any employer to interfere with, restrain, or deny the exercise of or

            the attempt to exercise, any right provided under this subchapter.”); 29 U.S.C. § 2615(a)(2)

            (“It shall be unlawful for any employer to discharge or in any other manner discriminate against

            any individual for opposing any practice unlawful by this subchapter.”) Plaintiff is an eligible

            employee under the FMLA.

               67.     Defendants retaliated against Plaintiff because she exercised her rights under the

            FMLA by, inter alia, terminating Plaintiff’s employment during her approved FMLA leave.




                                                     13 of 16
FILED: KINGS COUNTY CLERK 10/28/2020 11:11 AM                                                   INDEX NO. 520965/2020
       CaseNO.
NYSCEF DOC. 1:20-cv-05666-RRM-VMS
               1                  Document 1-1 Filed 11/23/20 Page RECEIVED
                                                                   15 of 17 PageID #: 10/28/2020
                                                                             NYSCEF:  19




                68.     As a direct and proximate result of these Defendants’ conduct, Plaintiff has suffered

            special damages in an amount equal to 12 weeks of wages or salary under 29 U.S.C. §

            2617(a)(1)(A)(i). Plaintiff is also entitled to liquidated damages under 29 U.S.C. §

            2617(a)(1)(A)(iii) as Defendants did not act in good faith and had no reasonable grounds for

            believing they were not violating the FMLA. Plaintiff is entitled to appropriate equitable relief,

            including employment, reinstatement and promotion under 29 U.S.C. § 2617(a)(1)(B).

                69.     Finally, Plaintiff is entitled to costs and reasonable attorneys’ fees pursuant to 29

            U.S.C. § 2617(a)(1)(A)(3).

                WHEREFORE, the Plaintiff DESIREE ARNOLD, upon all of the facts, allegations, and

         causes of action as set forth and alleged herein, respectfully requests that this Court:

                            A. Grant judgment against Defendants as to each and every cause of action

                                herein alleged;

                            B. Grant judgment declaring that the actions and practices of Defendants

                                violated the Plaintiff’s civil rights under each cause of action alleged

                                herein and enjoining such violations;

                            C. Grant an order awarding Plaintiffs damages in an amount to be determined

                                at trial, together with interest and the costs and disbursements of this

                                action, plus reasonable attorney’s fees, punitive damages sufficient to

                                punish and deter the continuation of Defendant’s unlawful employment

                                practices, as well as, any other damages permitted to be recovered by laws

                                pursuant to the above causes of action; and

                                Grant any such further relief as the Court deems just, proper, and

                                equitable.




                                                      14 of 16
FILED: KINGS COUNTY CLERK 10/28/2020 11:11 AM                                          INDEX NO. 520965/2020
       CaseNO.
NYSCEF DOC. 1:20-cv-05666-RRM-VMS
               1                  Document 1-1 Filed 11/23/20 Page RECEIVED
                                                                   16 of 17 PageID #: 10/28/2020
                                                                             NYSCEF:  20




                                                 JURY DEMAND

               Plaintiff hereby demands a trial by jury as to all issues so triable.

         Dated: Garden City, New York
                October 28, 2020

                                                           Respectfully submitted,

                                                           GERSTMAN SCHWARTZ, LLP
                                                           By: /s/ Randy E. Kleinman
                                                               Randy E. Kleinman, Esq.
                                                               1399 Franklin Avenue, Suite 200
                                                               Garden City, New York 11530
                                                               Tel. No.: (516) 880 – 8170
                                                               Rkleinman@GerstmanSchwartz.com
                                                               Attorneys for Plaintiff




                                                     15 of 16
FILED: KINGS COUNTY CLERK 10/28/2020 11:11 AM                                                                                                                  INDEX NO. 520965/2020
       CaseNO.
NYSCEF DOC. 1:20-cv-05666-RRM-VMS
               1                  Document 1-1 Filed 11/23/20 Page RECEIVED
                                                                   17 of 17 PageID #: 10/28/2020
                                                                             NYSCEF:  21



                                                                              VERIFICATION




         STATE         OF         NEW YORK                       )
                                                                 )ss.:
         COUNTY              OF NASSAU                           )




                                                  O.                 being     duly     sworn     says:


                      That        deponent           is the   Plaintiff       in the    annexed      Verified          Complaint         and      has   read      the



         foregoing         Complaint             and     knows        the    contents     thereof,        and   that    the   same      is true     to my



         knowledge,               except       as to those       matters       stated     to be alleged         upon      information          and      belief,     and,


         as to those         matters,          I believe      them        to be true.




                                                                                                                   Desiree      Arnold




         Swo         to before             me this

                     day     of     October,         2020




           ofary     I ublic




         NOTARY PUBLIC, STATE OF NEW YORK
             Registration No. 02CH6394929
               Qualified in Nassau County
         Commission Expires July 15, 20                1




                                                                                         16 of 16
